Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 1 of 10   PageID #: 232



                        UNITED STATES DISTRICT COURT

                                DISTRICT OF HAWAII

   SHERYLYNN STRONG,                       CIV. NO. 20-00132 LEK-KJM

                     Plaintiff,

         vs.

   RYAN D. MCCARTHY, Secretary of
   the United States Army,

                     Defendant.



                 ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                  PLAINTIFF’S AMENDED COMPLAINT (ECF NO. 18)

                On November 16, 2020, Defendant Ryan D. McCarthy,

  Secretary of the United States Army (“Defendant”), filed his

  Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 18)

  (“Motion”).     [Dkt. no. 19.]     Plaintiff Sherylynn Strong

  (“Plaintiff”) filed her memorandum in opposition on December 31,

  2020, and Defendant filed his reply on January 8, 2021.            [Dkt.

  nos. 28, 30.]     The Court finds this matter suitable for

  disposition without a hearing pursuant to Rule LR7.1(c) of the

  Local Rules of Practice for the United States District Court for

  the District of Hawaii.        On January 26, 2021, an entering order

  was issued informing the parties of the Court’s ruling on the

  Motion.      [Dkt. no. 31.]    The instant Order supersedes that

  entering order.     Defendant’s Motion is hereby denied for the

  reasons set forth below.
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 2 of 10   PageID #: 233



                                  BACKGROUND

              Plaintiff is deaf, and American Sign Language (“ASL”)

  is “her expressed, preferred, and most effective means of

  communication.”     [First Amended Complaint, filed 10/13/20 (dkt.

  no. 18), at ¶ 1.]     Plaintiff uses ASL to communicate with her

  young children.     [Id. at ¶ 9.]    Because Plaintiff’s husband is a

  member of the United States Navy (“Navy”), their family received

  medical treatment at Tripler Army Medical Center in Honolulu,

  Hawai`i (“Tripler”) until July 2020.1        [Id. at ¶¶ 9, 21.]

  “Plaintiff has treated at Tripler numerous times over the past

  several years for emergency and nonemergency purposes.”            [Id. at

  ¶ 21.]

              Plaintiff alleges the United States Army’s (“Army”)

  facilities are places of public accommodation.          She also

  alleges, on information and belief, that the Army’s facilities

  receive financial assistance from the federal government.

  Plaintiff therefore asserts the Army’s facilities must comply

  with the requirements of Section 504 of the Rehabilitation Act

  of 1973 (“Rehabilitation Act”), 29 U.S.C. § 794, and

  Section 1557 of the Affordable Care Act (“ACA”).          [First Amended




        1Plaintiff alleges Tripler is “is a hospital owned,
  operated, and managed by the U.S. Army Medical Department,” and
  it “provides all levels of medical services for military
  personnel including their family . . . .” [First Amended
  Complaint at ¶ 12.]
                                       2
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 3 of 10   PageID #: 234



  Complaint at ¶ 13.]      Plaintiff argues she is within the class of

  persons protected under the Americans with Disabilities Act

  (“ADA”), 42 U.S.C. § 12102(2), as well as under the ADA’s

  implementing regulations, the Rehabilitation Act, and the ACA.

  [First Amended Complaint at ¶ 10.]

              According to Plaintiff, military medical care is

  provided on a centralized basis, including at Tripler.             Thus,

  her medical file reflects that she always needs an ASL

  interpreter for her appointments.        In spite of that fact,

  Tripler has failed to provide her with an interpreter during

  emergency treatments or nonemergency appointments during the

  past two years.     [Id. at ¶¶ 22-23.]     There were more than ten

  appointments when Plaintiff was denied an ASL interpreter at

  Tripler.    [Id. at ¶ 1.]    Examples of such instances included:

  Plaintiff’s medical testing on August 14 and September 4, 2019;

  Plaintiff’s November 5, 2019 appointment with an ear, nose, and

  throat specialist; and a November 6, 2019 visit to the emergency

  room when Plaintiff’s two-year-old daughter had a 104-degree

  fever.    [Id. at ¶¶ 23a-d.]     Tripler doctors, nurses, and other

  staff would attempt to communicate with Plaintiff by writing

  notes, but Plaintiff argues this “did not allow her to

  understand or effectively participate in her medical care.”

  [Id. at ¶ 24.]     According to Plaintiff, “[i]n most instances,

  effective communication could not have taken place without the

                                       3
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 4 of 10   PageID #: 235



  aid of a qualified ASL interpreter.”        [Id. at ¶ 25.]     Tripler

  failed to provide an ASL interpreter for any of Plaintiff’s

  scheduled appointments, and it never had one available during

  any of the emergency visits Plaintiff made.          [Id. at ¶ 30.]

              Plaintiff asserts the Army has an agency-wide policy

  regarding the availability of ASL interpreters at emergency and

  non-emergency treatment centers.         Id. at ¶ 28; see also id. at

  ¶ 29 & n.1 (quoting Department of Defense Patient Bill of

  Rights, https://www.health.mil/Military-Health-Topics/Access-

  Cost-Quality-and-Safety/Access-to-

  Healthcare?type=Policies#RefFeed (last accessed November 20,

  2019)).    Thus, Plaintiff alleges Tripler has violated its own

  policies.    [First Amended Complaint at ¶ 30.]

              Because Tripler failed to provide Plaintiff with an

  effective method of communication by denying her “auxiliary aid

  and services, she received services that were objective[ly]

  substandard, inaccessible, and inferior to those provided to

  those patients who are hearing and was subjected to

  discriminatory treatment because of her disability.”           [Id. at

  ¶ 26.]    Plaintiff argues Tripler has violated the Rehabilitation

  Act and the ACA by: denying her “the benefit of full and equal

  enjoyment of Defendant’s goods, services, facilities,

  privileges, advantages, or accommodations”; denying her the

  ability to fully participate in the same; and subjecting her to

                                       4
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 5 of 10    PageID #: 236



  unequal treatment.      [Id. at ¶ 31.]    Plaintiff argues that, if

  Defendant remediates the barriers to accessibility at issue in

  this case, “Plaintiff could independently and privately utilize

  [Tripler]’s health care services, and meaningfully participate

  in her health care treatment.”       [Id. at ¶ 32.]

               The discrimination Plaintiff has experienced at

  Tripler deters her from returning there.         However, because of

  her husband’s Navy career and the medical coverage the Navy

  provides for their family, she will be forced to seek healthcare

  services at Tripler in the future.        [Id. at ¶ 27.]     In addition,

  “Plaintiff intends to return to [Tripler] to ascertain whether

  those facilities remain in violation of accessibility

  standards.”     [Id.]

               In July 2020, while this action was pending,2 Plaintiff

  moved to Virginia because her husband was reassigned.              Plaintiff

  still maintains a residence in Hawai`i, has a stepson who lives

  in Hawai`i, and intends to move back to Hawai`i permanently at

  some point.     Plaintiff therefore intends to come to Hawai`i

  several times a year during the period while she lives

  elsewhere.     Plaintiff and her family will continue to utilize

  Tripler for medical care when they visit, and they intend to

  utilize it when they move back to Hawai`i.         [Id. at ¶ 21.]


        2Plaintiff filed her original Complaint on March 25, 2020.
  [Dkt. no. 1.]
                                       5
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 6 of 10   PageID #: 237



              The First Amended Complaint alleges a claim for

  violation of the Rehabilitation Act (“Count I”) and a claim for

  violation of the ACA (“Count II”).        Plaintiff seeks: a

  declaratory judgment; injunctive relief; reasonable attorney’s

  fees and costs, with interest; and any other appropriate relief.

  Plaintiff also asks that this Court retain jurisdiction over the

  case until Defendant has complied with all orders in the case.

              On December 29, 2020, while the Motion was pending,

  this Court approved the parties’ stipulation to dismiss

  Count II.    [Dkt. no. 27.]     Thus, the only issues remaining in

  the Motion are whether Count I should be dismissed because:

  1) Plaintiff lacks standing to pursue injunctive and declaratory

  relief because she has moved to Virginia and is no longer a

  Tripler patient; or 2) Plaintiff’s claim is moot because Tripler

  recently changed its policy regarding the provision of ASL

  interpreters.     See Motion, Decl. of Major Michael S. Siegert

  (“Siegert Decl.”), Exh. C (Army Headquarters, Tripler,

  Memorandum of Instruction (MOI) – Translation Services of

  Foreign Languages and ASL, dated 11/9/20).3

                                  DISCUSSION

              This Court has stated:

                   [Fed. R. Civ. P.] 12(b)(1) authorizes a
              district court to dismiss an action for “lack of

        3Major Siegert is currently Tripler’s Chief of Clinical
  Operations. [Siegert Decl. at ¶ 1.]
                                       6
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 7 of 10   PageID #: 238



              subject-matter jurisdiction[.]” “Once
              challenged, the party asserting subject matter
              jurisdiction has the burden of proving its
              existence.” Robinson v. United States, 586 F.3d
              683, 685 (9th Cir. 2009) (citation and quotation
              marks omitted). This district court has stated:

                    A Rule 12(b)(1) motion may be either facial
                    (attacking the sufficiency of the
                    complaint’s allegations to invoke federal
                    jurisdiction) or factual (disputing the
                    truth of the allegations of the complaint).
                    Safe Air for Everyone [v. Meyer], 373 F.3d
                    [1035,] 1039 [(9th Cir. 2004)].

                         In . . . a factual attack “[w]here the
                    jurisdictional issue is separable from the
                    merits of the case, the judge may consider
                    the evidence presented with respect to the
                    jurisdictional issue and rule on that issue,
                    resolving factual disputes if necessary.”
                    Thornhill Publ’g Co., Inc. v. Gen. Tel. &
                    Elecs. Corp., 594 F.2d 730, 733 (9th Cir.
                    1979). In such case, “no presumptive
                    truthfulness attaches to plaintiff’s
                    allegations, and the existence of disputed
                    material facts will not preclude the trial
                    court from evaluating for itself” the
                    existence of subject matter jurisdiction.
                    Id.

                         Further, where “the jurisdictional
                    issue and substantive issues are so
                    intertwined that the question of
                    jurisdiction is dependent on the resolution
                    of factual issues going to the merits, the
                    jurisdictional determination should await a
                    determination of the relevant facts on
                    either a motion going to the merits or at
                    trial.” Augustine v. United States, 704
                    F.2d 1074, 1077 (9th Cir. 1983). That is,
                    if “the jurisdictional issue and substantive
                    claims are so intertwined that resolution of
                    the jurisdictional question is dependent on
                    factual issues going to the merits, the
                    district court should employ the standard
                    applicable to a motion for summary

                                       7
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 8 of 10   PageID #: 239



                    judgment.” Autery v. United States, 424
                    F.3d 944, 956 (9th Cir. 2005) (quoting
                    Rosales v. United States, 824 F.2d 799, 803
                    (9th Cir. 1987)). “The Court ‘must
                    therefore determine, viewing the evidence in
                    the light most favorable to the nonmoving
                    party, whether there are any genuine issues
                    of material fact.’” Id. (quoting Suzuki
                    Motor Corp. v. Consumers Union of U.S.,
                    Inc., 330 F.3d 1110, 1131 (9th Cir. 2003)
                    (en banc)); see also Roberts v. Corrothers,
                    812 F.2d 1173, 1777 (9th Cir. 1987) (“In
                    such a case, the district court assumes the
                    truth of allegations in a complaint . . .
                    unless controverted by undisputed facts in
                    the record.”).

              Bishop v. United States, Civ. No. 16-00248 JMS-
              KSC, 2017 WL 1381653, at *7 (D. Hawai`i Apr. 13,
              2017) (some alterations in Bishop). . . .

  Aupuni O Hawai`i v. Trump, CIV. NO. 19-00597 LEK-RT, 2020 WL

  2832220, at *3 (D. Hawai`i May 29, 2020) (some alterations in

  Aupuni).

              In order to have standing to pursue injunctive relief

  under the Rehabilitation Act, the plaintiff “must demonstrate a

  real and immediate threat of repeated injury in the future.”

  Cf. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946

  (9th Cir. 2011) (en banc) (regarding standing to pursue

  injunctive relief under the ADA) (citation and internal

  quotation marks omitted).       Further, Article III of the United

  States Constitution “requires that a live controversy persist

  throughout all stages of the litigation.”         Gator.com Corp. v.

  L.L. Bean, Inc., 398 F.3d 1125, 1128-29 (9th Cir. 2005) (citing


                                       8
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 9 of 10   PageID #: 240



  Steffel v. Thompson, 415 U.S. 452, 459 n.10, 94 S. Ct. 1209, 39

  L. Ed. 2d 505 (1974)).      The issue of whether Plaintiff’s move to

  Virginia removes the threat that she will suffer repeated injury

  at Tripler in the future and the issue of whether the changes to

  Tripler’s ASL interpreter policies are so intertwined with the

  substantive issues in this case that the jurisdictional issues

  are more appropriately addressed either in a motion addressing

  the merits of the case or during trial.         See Augustine, 704 F.2d

  at 1077.    Defendant’s arguments that the case should be

  dismissed either because Plaintiff lacks standing or because the

  case has become moot must be rejected, and the Motion must be

  denied.

                                  CONCLUSION

              For the foregoing reasons, Defendant’s Motion to

  Dismiss Plaintiff’s Amended Complaint (ECF No. 18), filed

  November 16, 2020, is HEREBY DENIED.         Defendant is ORDERED to

  file his answer to the First Amended Complaint, [filed 10/13/20

  (dkt. no. 18),] by March 26, 2021.

              IT IS SO ORDERED.




                                       9
Case 1:20-cv-00132-LEK-KJM Document 34 Filed 02/24/21 Page 10 of 10   PageID #:
                                    241


            DATED AT HONOLULU, HAWAII, February 24, 2021.




 SHERYLYNN STRONG VS. RYAN D. MCCARTHY, CIVIL NO. 20-00132 LEK-
 KJM; ORDER DENYING DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
 AMENDED COMPLAINT (ECF NO. 18)



                                     10
